Case 1:21-cv-02434-JPH-TAB Document 1 Filed 09/15/21 Page 1 of 8 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

KATHY BEIKES,                            )
                                         )
               Plaintiff,                )
                                         )
        v.                               ) CAUSE NO: 1:21-cv-2434
                                         )
WAYNE TOWNSHIP, INDIANA,                 )
MIKE LANG, in his individual and         )
official capacity, and STUART SHARP, )
in his individual and official capacity, )
                                         )
               Defendants.               )

                  COMPLAINT AND DEMAND FOR JURY TRIAL

   1. Plaintiff, Kathy Beikes (“Beikes”), by counsel, brings this action against Wayne

      Township, Indiana (“Wayne Township”); Mike Lang, in his individual and

      official capacity as Chief of the Wayne Township Fire Department (“Lang”); and

      Stuart Sharp, in his individual and official capacity as Assistant Chief of the

      Wayne Township Fire Department (“Sharp”), (collectively “Defendants”), for

      violation of her rights as protected by the Equal Pay Act and the Due Process

      Clause of the 14th Amendment to the United States Constitution.

                                        PARTIES

   2. At all relevant times, Beikes has resided within the Southern District of Indiana.

   3. Defendant Wayne Township is a political subdivision located within the

      Southern District of Indiana.
                                           -1-
Case 1:21-cv-02434-JPH-TAB Document 1 Filed 09/15/21 Page 2 of 8 PageID #: 2




  4. Defendant Lang has at all relevant times been the Fire Chief for the Wayne

     Township Fire Department. Lang is sued in his individual and official capacities.

  5. Defendant Sharp has at all relevant times been the Assistant Chief for the Wayne

     Township Fire Department. Sharp is sued in his individual and official

     capacities.

  6. Defendant Lang and/or Defendant Sharp are, or at all relevant times have been,

     the final decisionmakers for personnel issues within the Wayne Township Fire

     Department.

                           JURISDICTION AND VENUE

  7. Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  8. Venue is proper in this Court because Beikes’s cause of action arose in Marion

     County, Indiana, which is located within the Southern District of Indiana,

     Indianapolis Division.

                              FACTUAL ALLEGATIONS

  9. Beikes is female.

  10. Defendant Wayne Township hired Beikes in or around January 2000 or 2001 as a

     volunteer Emergency Management Technician.

  11. Beikes was subsequently hired as a full-time paid paramedic. At all relevant

     times, Beikes position with Wayne Township was EMS Duty Officer or full-time

     paramedic.


                                          -2-
Case 1:21-cv-02434-JPH-TAB Document 1 Filed 09/15/21 Page 3 of 8 PageID #: 3




  12. At all relevant times, Beikes’s work performance met or exceeded Defendants’

     reasonable expectations.

  13. In or around 2019, Beikes was promoted to EMS Duty Officer.

  14. As a result of this promotion, Beikes earned an extra $1.15 per hour.

  15. Per Defendants’ policies, procedures, and collective bargaining agreement,

     Beikes underwent a process modeled on the merit promotion process for

     Firefighters, including submitting a letter of interest, testing, interview, and oral

     presentation, to obtain the EMS Duty Officer position.

  16. Defendants employed two other EMS Duty Officers, one for each shift.

  17. At all times relevant to this lawsuit, Defendants employed one male and one

     other female EMS Duty Officer, in addition to Beikes.

  18. At some point, Beikes learned that the male EMS Duty Officer, who was

     promoted to that position after Beikes and the other female EMS Duty Officer,

     was paid $1.38 per hour for serving in that role, which was more than Beikes and

     her female counterpart earned.

  19. Beikes’s male counterpart performed the same duties as Beikes and her female

     counterpart.

  20. When Beikes discovered that there were potential pay discrimination issues, she

     made inquiries to Defendants’ management and the union about the pay




                                           -3-
Case 1:21-cv-02434-JPH-TAB Document 1 Filed 09/15/21 Page 4 of 8 PageID #: 4




     differences between Beikes and her female counterpart, on the one hand, and

     their male counterpart, on the other.

  21. After obtaining confirmation that her male counterpart was in fact being paid

     more than Beikes and her female counterpart, Beikes made a complaint to Sharp

     about the pay discrimination. Her most recent complaint was made on or around

     July 27, 2021.

  22. Beikes’s complaint about pay discrimination constituted protected conduct

     under the Equal Pay Act.

  23. On or around August 10, 2021, Sharp informed Beikes that she was being

     demoted from her EMS Duty Officer position.

  24. Upon information and belief, Lang participated in the decision to demote Beikes.

  25. Pursuant to Defendants’ collective bargaining agreement, all civilian employees

     not in a probationary period, including Beikes, are “considered ‘for cause

     employees’” and “[a]ny discipline for Civilian EMS Personnel will follow

     procedures and policies in the Department Rules and Regulations, except that a

     civilian EMS employee may not appeal a discipline determination of the EMS

     Discipline Review Board to the Merit Commission. A policy will be developed by

     Labor/Management for the EMS Discipline Board.” (See Exhibit 1) (emphasis in

     original).




                                         -4-
Case 1:21-cv-02434-JPH-TAB Document 1 Filed 09/15/21 Page 5 of 8 PageID #: 5




  26. This portion of the collective bargaining agreement gave Beikes a property

     interest in her position as an EMS Duty Officer, which could not be taken from

     her without notice and a hearing before the EMS Discipline Review Board.

  27. At the time that Beikes was demoted from her EMS Duty Officer Position,

     Defendants had not appointed an EMS Discipline Review Board.

                               CAUSES OF ACTION

            COUNT I – PAY DISCRIMINATION – EQUAL PAY ACT

  28. Beikes incorporates by reference paragraphs 1-27 of her Complaint.

  29. Defendant Wayne Township paid Beikes less than her similarly situated male

     counterpart for performing similar work.

  30. Beikes suffered injury as a result of Defendant Wayne Township’s unlawful

     conduct.

  31. Defendant Wayne Township’s actions have been intentional, willful, and in

     reckless disregard of Beikes’s rights as protected by the Equal Pay Act.

                 COUNT II – RETALIATION – EQUAL PAY ACT

  32. Beikes incorporates by reference paragraphs 1-31 of her Complaint.

  33. Beikes complained about discrimination in pay.

  34. Beikes’s complaints constituted protected activity under the Equal Pay Act.

  35. Defendant Wayne Township took adverse employment action against Beikes

     because of her protected activity.


                                          -5-
Case 1:21-cv-02434-JPH-TAB Document 1 Filed 09/15/21 Page 6 of 8 PageID #: 6




   36. Beikes has suffered injury as a result of Wayne Township’s unlawful conduct.

   37. Defendant Wayne Township’s actions have been intentional, willful, and in

      reckless disregard of Beikes’s rights as protected by the Equal Pay Act.

            COUNT III – DUE PROCESS VIOLATION – 42 U.S.C. § 1983

   38. Beikes incorporates by reference paragraphs 1-37 of her Complaint.

   39. Beikes had a property interest in her position as an EMS Duty Officer.

   40. Beikes was demoted from her EMS Duty Officer position without notice and a

      hearing, in violation of her rights under the Due Process clause of the 14th

      Amendment.

   41. Defendants have violated Beikes’s rights as protected by the 14th Amendment.

   42. Beikes has suffered injury as a result of Defendants’ unlawful conduct.

   43. Defendants’ actions have been intentional, willful, and in reckless disregard of

      Beikes’s rights as protected by the 14th Amendment.

                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Kathy Beikes, by counsel, respectfully asks that the

Court find in her favor and order that:

   1. Defendants reinstate Beikes to her previous position with the same pay, benefits,

      and seniority, or pay Beikes front pay in lieu of reinstatement;

   2. Defendants pay back pay and benefits to Beikes;

   3. Defendants pay compensatory and liquidated damages to Beikes;


                                           -6-
Case 1:21-cv-02434-JPH-TAB Document 1 Filed 09/15/21 Page 7 of 8 PageID #: 7




  4. Defendants Lang and Sharp pay punitive damages to Beikes;

  5. Defendants pay pre- and post-judgment interest to Beikes;

  6. Defendants pay Beikes’s reasonable attorney fees incurred in this matter; and

  7. Defendants provide all other legal and equitable relief that the Court deems

     reasonable.

                                               Respectfully submitted,

                                               s/ John H. Haskin
                                               John H. Haskin, Atty. No. 7576-49

                                               s/ Samuel M. Adams
                                               Samuel M. Adams, Atty. No. 28437-49
                                               JOHN H. HASKIN & ASSOCIATES
                                               255 North Alabama Street, 2nd Floor
                                               Indianapolis, Indiana 46204
                                               Telephone:   (317)955-9500
                                               Facsimile:   (317)955-2570
                                               Email:       jhaskin@jhaskinlaw.com
                                                            sadams@jhaskinlaw.com
                                               Attorneys for Plaintiff
                                               Kathy Beikes




                                         -7-
Case 1:21-cv-02434-JPH-TAB Document 1 Filed 09/15/21 Page 8 of 8 PageID #: 8




                              DEMAND FOR JURY TRIAL

       Plaintiff, Kathy Beikes, by counsel, demands a trial by jury on all issues so

triable.



                                                  Respectfully submitted,

                                                  s/ John H. Haskin
                                                  John H. Haskin, Atty. No. 7576-49

                                                  s/ Samuel M. Adams
                                                  Samuel M. Adams, Atty. No. 28437-49
                                                  JOHN H. HASKIN & ASSOCIATES
                                                  255 North Alabama Street, 2nd Floor
                                                  Indianapolis, Indiana 46204
                                                  Telephone:   (317)955-9500
                                                  Facsimile:   (317)955-2570
                                                  Email:       jhaskin@jhaskinlaw.com
                                                               sadams@jhaskinlaw.com
                                                  Attorneys for Plaintiff
                                                  Kathy Beikes




                                            -8-
